Title: To Benjamin Franklin from the Marine Committee, 27 October 1778
From: Marine Committee
To: Franklin, Benjamin



Honorable Sir
Marine Committee of Congress PhiladelphiaOctober 27th. 1778.
This will go by a Continental Frigate from Boston which Congress have ordered to carry their dispatches as well as to accommodate the Marquis de la Fayette and his Suit with a passage to France. The Captain will on his arrival immediately inform you thereof, and we have directed that he get his Vessel in readiness to follow any Orders which you may think proper to give which Orders he is to Obey.
Should you send him back with dispatches he will take in any Stores for the use of the States that may be in readiness at the Port where he may arrive, so as not to incommode the sailing or fighting of his Vessel. We have the honor to be Honorable Sir Your most Obedient Servant
Richard Henry Lee Chn.


P.S. As the Marquis de la Fayette may have occasion to write by the return of this Frigate, please to let him have timely notice.
R.H. Lee
The Honorable Benjamin Franklin Esqr

 
Endorsed: Marine Committee of Congress Oct. 27. 1778 relative to the Frigate Alliance
